                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MONICA HARDAWAY,                              )
        Plaintiff,                            )
vs.                                           )   No. 3:19-CV-1181-K-BH
                                              )
ABM AVIATION, FORMALLY                        )
KNOWN AS AIR SERV                             )
CORPORATION,                                  )
         Defendant.                           )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. The case will be dismissed by

separate judgment for failure to prosecute or follow orders of the Court. Defendant’s

Motion to Dismiss, or in the Alternative, to Stay Proceedings and Compel Arbitration and Brief

in Support, filed June 24, 2019 (doc. 9), is denied as moot.

       SO ORDERED.

       Signed July 24th, 2019.




                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
